SENTENCIA
HH
La Autoridad de Edificios Públicos (Autoridad) contrató a la Puerto Nuevo Security Guard, Inc. para que prestara sus servicios de seguridad a diversas facilidades. Como parte de estos servicios, se encontraba el prestar vigilancia a varios planteles escolares asignados al Departamento de Instrucción Pública.
El 17 de marzo de 1987 Modesto Maldonado De Jesús, mientras ejercía sus funciones como empleado de la Puerto Nuevo Security Guard, Inc. en la Escuela Intermedia Josefina Ferrero de Fajardo, sufrió un accidente. Por ello, el 23 de junio de 1987, junto a su esposa y a la sociedad legal de *962gananciales que formaban, presentó una demanda por los daños y perjuicios sufridos contra el Estado Libre Asociado de Puerto Rico y la Autoridad. Oportunamente, el Estado y la Autoridad solicitaron la desestimación bajo la alegación de que ambos eran patronos estatutarios de Maldonado De Jesús y que, conforme los Arts. 19 y 20 de la Ley de Com-pensaciones por Accidentes del Trabajo, Ley Núm. 45 de 18 de abril de 1935, según enmendada, 11 L.P.R.A. secs. 20 y 21, y a tenor con lo resuelto en Lugo Sánchez v. A.F.F., 105 D.P.R. 861 (1977), gozaban de inmunidad patronal.
El 27 de octubre de 1989 el Tribunal Superior, Sala de Humacao (Hon. Luis Mojica Sandoz, Juez), desestimó. In-timó que el Estado no podía ser considerado como un ex-traño ajeno a la Autoridad toda vez que ésta ejercía funcio-nes públicas esenciales para el Estado. En consecuencia, concluyó que la inmunidad patronal de la Autoridad, como patrono estatutario de Maldonado De Jesús, le era aplica-ble al Estado según F.S.E. v. E.L.A., 111 D.P.R. 402 (1981).
Inconforme, Maldonado De Jesús recurrió a este Tribunal cuestionando la aplicación de la doctrina de F.S.E. v. E.L.A., supra, a su caso.
HH H — i
La Ley de Compensaciones por Accidentes del Trabajo establece que cuando el patrono ha cumplido con su obli-gación de asegurar a sus empleados, según lo establece el Art. 18 de dicha ley, 11 L.P.R.A. sec. 19, el único remedio que tiene un obrero accidentado durante el curso de su empleo es el provisto en el estatuto. B.C.R. Co., Inc. v. Tribunal Superior, 100 D.P.R. 754 (1972). La exclusividad del remedio establecido en el Art. 20, supra, crea una inmuni-dad legal en favor del patrono asegurado. Admor. F.S.E. v. Flores Hnos. Cement Prods., 107 D.P.R. 789, 792 (1978).
En Lugo Sánchez v. A.F.F., supra, interpretamos el al-cance de la inmunidad patronal que se ofrece al patrono *963estatutario. El término “patrono estatutario” se aplica a aquellos dueños de obras y principales a quienes la ley impone la obligación de asegurar a sus empleados y a aquellos de sus contratistas o subcontratistas de los cuales se sirva para la ejecución de obras y servicios. Su propósito es brindar una compensación segura a dichos empleados sin importar que el seguro lo pague el contratista, subcon-tratista o, en la alternativa, el dueño de la obra o principal. El pago por éstos del seguro inmuniza a todos los patronos involucrados en esta cadena contractual contra acciones de daños por los empleados o por el mismo Fondo del Seguro del Estado (Fondo). Vda. de Costas v. P.R. Olefins, 107 D.P.R. 782, 785 (1978); Lugo Sánchez v. A.F.F., supra; Co-lón Santiago v. Comisión Industrial, 97 D.P.R. 208 (1969).
La determinación de si un demandado es o no patrono estatutario depende de las relaciones contractuales entre dicho demandado y el patrono directo de los obreros. Vda. de Costas v. P.R. Olefins, supra, pág. 785.
Por otro lado, hemos reconocido el carácter de patrono asegurado al Estado cuando un empleado de una agencia sufre un accidente como resultado de los actos imputables a la negligencia de otra dependencia gubernamental. Ello se debe a que el concepto de “tercero” está inexorablemente atado a la existencia o no de la obligación de asegurar al empleado y a la determinación de si efectivamente está la persona cubierta por el Fondo, con referencia al obrero reclamante. F.S.E. v. E.L.A., supra, pág. 405; Lugo Sán-chez v. E.L.A., supra, págs. 866-867. En vista de que el Estado, como entidad jurídica y fiscal, es la “persona” real-mente responsable por las primas de seguro de todos los empleados de sus agencias e instrumentalidades, no puede ser considerado un tercero cuando el empleado sufre un daño imputable a los actos de otra dependencia gubernamental. Dicho razonamiento responde al hecho de que en términos fiscales toda agencia o instrumentalidad *964gubernamental está adscrita al Gobierno del Estado Libre Asociado.
I — I h-H l — H
No obstante el resultado a que llegamos en F.S.E. v. E.L.A., supra, el presente caso presenta unos elementos fácticos especiales que requieren aclaración. Aquí, la Auto-ridad es un patrono estatutario. Como entidad corporativa pública que contrató con la Puerto Nuevo Security Guard, Inc., tiene la obligación de que todos los empleados (incluso los de su contratista) estén asegurados. Art. 19 de la Ley de Compensaciones por Accidentes del Trabajo, supra.
La Autoridad es una entidad corporativa y política cons-tituida “como una instrumentalidad del Estado Libre Aso-ciado de Puerto Rico ejerciendo funciones públicas y esen-ciales del gobierno y la ejecución ... de los poderes confer[ídoles] ... se considerará y entenderá como una fun-ción esencial del Gobierno...”. (Énfasis suplido.) Art. 1 de la Ley Núm. 56 de 19 de junio de 1958, según enmendada, 22 L.P.R.A. sec. 902. Los servicios que presta son de carácter público y de primera necesidad para el funcionamiento adecuado de las ramas del Gobierno. En esencia, cons-truye, compra, arrienda, administra y mantiene gran parte de las estructuras y edificaciones que albergan la maqui-naria administrativa, legislativa y judicial del Estado. Conforme a su carácter de entidad pública, la administra-ción de su personal debe regirse por normas análogas a las establecidas por las leyes de personal de Puerto Rico. Art. 10 de la Ley Núm. 56 (22 L.P.R.A. see. 911). Además, toda vez que es una instrumentalidad del Gobierno, las finanzas de la Autoridad están sujetas a la fiscalización del Contra-lor de Puerto Rico. Art. Ill, Sec. 22 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1.
Ciertamente, no nos encontramos ante una corporación ajena a los deberes, las responsabilidades y las obligacio-*965nes del Estado. Su estructura, administración, funciona-miento y propósito nos presentan una figura de instrumen-talidad pública organizada por el Estado para unos fines públicos específicos.(1) Véase Pueblo v. Hernández Torres y Barreda, 125 D.P.R. 560 (1990).
IV
Ante la relación corporativa-gubernamental presente, conforme a la Ley de Compensaciones por Accidentes del Trabajo, estamos obligados a tratar a la Autoridad como una instrumentalidad pública. Por lo tanto, resulta de en-tera aplicación los fundamentos esbozados en F.S.E. v. E.L.A., supra. La Autoridad, como principal del patrono de Modesto Maldonado De Jesús, goza de la inmunidad patro-nal que los Arts. 19 y 20 de esta ley, supra, conceden. Toda vez que el Estado se considera el patrono responsable de pagar, en términos fiscales, las primas de seguro que tocan a sus agencias e instrumentalidades, la Autoridad goza de la inmunidad reconocida al patrono estatutario. Le asistía la razón a los recurridos. Fue correcta la determinación del ilustrado foro de instancia.
Por los fundamentos expuestos, se confirma la sentencia recurrida.
Lo pronunció y manda el Tribunal y certifica el señor Secretario General. La Juez Asociada Señora Naveira de *966Rodón emitió una opinión disidente, a la cual se unió el Juez Asociado Señor Hernández Denton.
(Fdo.) Francisco R. Agrait Liado Secretario General

&1) Similarmente, aun cuando la Autoridad de Edificios Públicos es una entidad corporativa con personalidad independiente del Estado Libre Asociado, con capaci-dad para demandar y ser demandada, facultad para hacer contratos y con completo dominio y supervisión sobre todas y cada una de sus propiedades y actividades, la Legislatura le concedió una serie de poderes que legítimamente pertenecen al Estado. Específicamente, le facultó a “adquirir cualquier clase de bienes y derechos sobre los mismos en cualquier forma legal ... bien sea por convenio o mediante el ejercicio del poder de expropiación forzosa”, y declaró los mismos “utilidad pública”. (Énfasis suplido.) Art. 15(6) de la Ley Núm. 56 de 19 de jimio de 1958, según enmen-dada, 22 L.P.R.A. sec. 906.